Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach “generating, by the memory controller, a plurality of new bank group address bits and a plurality of new bank address bits by a primitive polynomial hash algorithm that utilizes all row bits; the primitive polynomial hash algorithm comprising: a string of bitwise exclusive-OR operations among a plurality of row bits and each bank group address bit, and a string of bitwise exclusive-OR operations among a plurality row bits and each bank address bit” in conjunction with the other claim limitations, nor would it have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brandl (US 2018/0019006) teaches a hashing circuit that uses all of the row address bits as input to form the bank group and bank addresses.  Tervo (“ECE4253 Polynomials in GF(2)”) teaches the concept of a primitive polynomial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        7 March 2022